Name: Council Regulation (EC) No 1569/1999 of 12 July 1999 on certain procedures for applying the European Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Slovenia, of the other part
 Type: Regulation
 Subject Matter: competition;  agricultural activity;  Europe;  European construction
 Date Published: nan

 EN Official Journal of the European Communities20. 7. 1999 L 187/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1569/1999 of 12 July 1999 on certain procedures for applying the European Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Slovenia, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, (1) Whereas a Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Slovenia of the other part, hereinafter referred to as the Agreement, was signed in Luxembourg on 10 June 1996; (2) Whereas pending the entry into force of the Europe Agreement, its provisions on trade and trade-related matters have been given effect since 1 January 1997 by an Interim Agreement on trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Slovenia, of the other part, signed in Brussels on 11 November 1996 (1); (3) Whereas it is necessary to lay down procedures for applying certain provisions of the Agreement; (4) Whereas, with regard to trade protection measures, it is appropriate, where the provisions of the Agreement render it necessary, to lay down specific provisions concerning the general rules provided for in particular in Council Regulation (EC) No 3285/94 of 22 December 1994 on the common rules for imports (2) and in Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped from countries not members of the European Community (3); (5) Whereas account should be taken of the undertaking set out in the Agreement when examining whether a safe- guard measure should be introduced; (6) Whereas the procedures concerning safeguard clauses provided for in the Treaty establishing the European Community are also applicable; (7) Whereas specific provisions have been adopted for safe- guard measures concerning the textile products covered by Protocol 1 of the Agreement; (8) Whereas certain provisions should be introduced for the application of tariff quotas and tariff ceilings, HAS ADOPTED THIS REGULATION: TITLE I Tariff quotas and tariff ceilings Article 1 Provisions for the application of Article 21(2) of the Agree- ment concerning agricultural products falling within Annex II of the Treaty and subject to a common market organisation shall be adopted in accordance with the procedure provided for in Article 23 of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (4), or in the corresponding provisions of other regula- tions establishing a common organisation of the agricultural markets. (2) OJ L 349, 31.12.1994, p. 53. Regulation as last amended by Regu- lation (EC) No 2315/96 (OJ L 314., 4.12.1996, p. 1). (3) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 905/98 (OJ L 128, 30.4.1998, p. 18). (4) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regula- tion (EC) No 923/96 (OJ L 126, 24.5.1996, p. 37).(1) OJ L 344, 31.12.1996, p. 3. EN Official Journal of the European Communities 20. 7. 1999L 187/2 Article 2 1. Provisions for the application of tariff quotas and tariff ceilings provided for in Annexes II, VI (other than those covered by Article 1) and VIIIa of the Agreement, including amendments and technical adaptations made necessary by amendments to the Combined Nomenclature and TARIC codes, or arising from the conclusion by the Council of agree- ments, protocols or exchanges of letters between the Community and Slovenia, shall be adopted by the Commission, assisted by the Customs Code Committee set up by Article 247 of Regulation (EEC) No 2913/92 (1) according to the procedure set out in paragraph 2 of this Article. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chair may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commis- sion. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote. The Commission shall adopt the measures, which apply imme- diately. However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event:  the Commission may defer application of the measures which it has decided for a period of not more than three months from the date of such communication,  the Council, acting by qualified majority, may take a different decision within the period referred to in the first indent. 3. The Committee may examine any question concerning the application of tariff quotas and tariff ceilings which is raised by its chair either at the latter's initiative or at the request of a Member State. 4. As soon as the tariff ceilings are reached, the Commission may adopt a regulation re-establishing, until the end of the calendar year, the customs duties applicable to third countries. TITLE II Protective measures Article 3 The Council may, in accordance with the procedure provided for in Article 113 of the Treaty, decide to refer to the Associa- tion Council established by the Agreement with regard to the measures provided ofr in Articles 29 and 123(2) of the Agree- ment. Where necessary, the Council shall adopt these measures in accordance with the same procedure. The Commission may, on its own initiative or at the request of a Member State, present the necessary proposals to this end. Article 4 1. In the case of a practice that may justify application by the Community of the measures provided for in Article 65 of the Agreement, the Commission, after examing the case, on its own initiative or at the request of a Member State, shall decide whether such practice is compatible with the Agreement. Where necessary it shall propose the adoption of safeguard measures to the Council, which shall act in accordance with the procedures laid down in Article 113 of the Treaty, except in the cases of aid to which Regulation (EC) No 3284/94 (2) applies, when measures shall be taken according to the proced- ures laid down in that Regulation. Measures shall be taken only under conditions set out in Article 65(6) of the Agreement. 2. In the case of a practice that may cause measures to be applied to the Community by Slovenia on the basis of Article 65 of the Agreement, the Commission, after examining the case, shall decide whether the practice is compatible with the principle set out in the Agreement. Where necessary, it shall take appropriate decisions on the basis of criteria which result from the application of Articles 85, 86 and 92 of the Treaty. Article 5 In the case of a practice which is liable to warrant the applica- tion, by the Community, of the measures provided for in Article 30 of the Agreement, the introduction of anti-dumping measures shall be decided upon in accordance with the provi- sions laid down in Regulation (EC) No 384/96 and the proce- dure provided for in Article 34(2) and (3)(b) or (d) of the Agreement. Article 6 1. Where a Member State requests the Commission to apply safeguard measures as provided for in Articles 31 and 32 of the Agreement, it shall provide the Commission, in support of its request, with the information needed to justify it. If the Commission decides not to apply safeguard measures, it shall inform the Council and the Member States accordingly within five working days of receipt of the request from the Member State. Any Member State may refer this decision of the Commission to the Council within 10 working days of its notification. (1) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regula- tion (EC) No 82/97 (OJ L 17, 21.1.1997, p. 1). (2) OJ L 349, 31.12.1994, p. 22. EN Official Journal of the European Communities20. 7. 1999 L 187/3 If the Council, acting by qualified majority, indicates its inten- tion to adopt a different decision, the Commission shall inform Slovenia thereof forthwith and shall notify it of the opening of the consultations within the Association Council as provided for in Article 34(2) and (3) of the Agreement. The Council, acting by a qualified majority, may take a different decision within twenty working days of the conclu- sion of the consultations with Slovenia within the Association Council. 2. The Commission shall be assisted by the Committee established by Regulation (EC) No 3491/93 (1) (hereinafter referred to as the Committee), composed of representatives of the Member States and chaired by a representative of the Commission. The Committee shall meet when convened by its chairman. The latter shall communicate any appropriate information to the Member States at the earliest opportunity. 3. Where the Commission, at the request of a Member State or on its own initiative, decides that the safeguard measures provided for in Articles 31 and 32 of the Agreement should be applied:  it shall inform the Member States forthwith if acting on its own initiative or, if it is responding to a Member State's request, within five working days of the date of receipt of that request,  it shall consult the Committee,  at the same time it shall inform Slovenia and notify the Association Council of the opening of consultations as referred to in Article 34(2) and (3) of the Agreement,  at the same time it shall provide the Association Council with all the information necessary for these consultations. 4. In any event, the consultations within the Association Council shall be deemed to be completed 30 days after the notification referred to in paragraphs 1 and 3. At the end of the consultations or on expiry of the period of 30 days, and if no other arrangement proves possible, the Commission after consulting the Committee, may take appro- priate measures to implement Articles 31 and 32 of the Agree- ment. 5. The decision referred to in paragraph 4 shall be notified forthwith to the Council, the Member States and Slovenia; it shall also be notified to the Association Council. The decision shall be applicable immediately. 6. Any Member State may refer the Commission decision referred to in paragraph 4 to the Council with 10 working days of receiving notification of the decision. 7. If the Commission has not taken a decision within the meaning of the second subparagraph of paragraph 4 within 10 working days of the end of the consultations with the Associa- tion Council or, as the case may be, the end of the period of 30 days, any Member States which have referred the matter to the Commission in accordance with paragraph 3 may refer it to the Council. 8. In the cases referred to in paragraphs 6 and 7 the Council, acting by a qualified majority, may take a different decision within two months. Article 7 1. Where exceptional circumstances arise within the meaning of Article 34(3) (d) of the Agreement, the Commis- sion may take immediate safeguard measures in the cases referred to in Articles 31 and 32 of the Agreement. If the Commission receives a request from a Member State, it shall take a decision thereon within five working days of receipt of the request. 2. The Commission shall notify the Council and the Member States of its decision. 3. Any Member State may refer the Commission's decision to the Council in accordance with the procedure provided for in Article 6(6). The procedures set out in Article 6(7) and (8) shall be applic- able. If the Commission has not taken a decision within the time limit mentioned in the second subparagraph of paragraph 1, any Member State which has referred the matter to the Commission may refer it to the Council in accordance with the procedures laid down in the first and second subparagraphs of this paragraph. Article 8 The procedures laid down in Articles 6 and 7 shall not apply to products covered by Protocol 1 to the Agreement. Article 9 By way of derogation from Articles 6 and 7, if the circum- stances demand that measures are taken concerning agricul- tural products on the basis of Articles 22 and 31 of the Agreement or on the basis of provisions in the Annexes covering these products, such measures shall be taken according to procedures provided for by the rules establishing a common organisation of the agricultural market, or in specific provisions adopted pursuant to Article 235 of the Treaty and applicable to products resulting from the processing of agricultural products, provided that the conditions estab- lished pursuant to Article 22 or Article 34(2) and (3) of the Agreement are met. Article 10 Notification to the Association Council as required by the Agreement shall be the responsibility of the Commission, acting on behalf of the Community.(1) OJ L 319, 21.12.1993, p. 1. EN Official Journal of the European Communities 20. 7. 1999L 187/4 Article 11 This Regulation does not preclude the application of safeguard measures provided for in the Treaty establishing the European Community, in particular in Article 119 and 120, according to the procedures laid down therein. Article 12 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 February 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1999. For the Council The President S. NIINISTÃ 